McCLELLAN, C. J.-
— Action by Holland against J. B. and W. W. 'Scott, partners, etc. Complaint in Code form for deceit in the sale of a mule by defendants to plaintiff. — Code, p. 947, Form 21. On the trial there was some evidence of a warranty on the part of defendants of the animal’s soundness and that it was unsound. But there was no evidence of false representations or deceit on the part of defendants. The action should have been on tire warranty. (Code, F. 22.) The complaint for deceit being unsupported by any evidence, the court should have given the affirmative charge requested by defendants.
Reversed and remanded.